Citation Nr: 1826325	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-16 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran had honorable active service from September 1986 to October 1990 and other than honorable active service from October 1990 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and June 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction over the Veteran's file has been transferred to the RO in Seattle, Washington.

The Veteran previously submitted a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) that was denied in a June 2006 rating decision on the basis that the Veteran did not have a current disability.  The June 2006 rating decision became final because the Veteran did not submit a Notice of Disagreement or new evidence in connection with the claim within the appeal period.  See 38 C.F.R. § 3.156(b).  In connection with the Veteran's claim to reopen, VA obtained treatment records that show a current diagnosis of PTSD.  Thus, the Board finds that new and material evidence has been received sufficient to reopen his previously denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The reopened claim of entitlement to service connection for PTSD has been recharacterized as service connection of a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In January 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.

The issue of entitlement to service connection for a psychiatric disorder is  addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's hypertension had onset during his active service from September 1986 to October 1990.


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for hypertension.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

"Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm."  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.

Initially, the Board notes that while the Veteran served on active duty from September 1986 to October 1990 and from October 1990 to October 1993, service connection is not warranted for disabilities incurred in or related to his period of service from October 1990 to October 1993.  See Administrative decision (June 2003) (explaining that the Veteran was discharged following a civil conviction for attempted second degree rape).  Accordingly, to prevail, the Veteran must establish that his hypertension stems from his first period of service, from September 1986 to October 1990.

After resolving any doubt in the Veteran's favor, the Board finds that the Veteran's hypertension had onset during his active service from September 1986 to October 1990.  The rationale is that the March 2012 VA examiner related the Veteran's current hypertension to his initial diagnosis of hypertension in July 1992.  Significantly, on July 7, 1992, the clinician that diagnosed hypertension stated that the Veteran has had consistently high blood pressure since 1990, that is, during his honorable service.  Indeed, service treatment records show multiple blood pressure readings that meet the criteria for hypertension during the Veteran's honorable service from September 1986 to October 1990.  See, e.g., Service treatment records (February 2, 1989; March 12, 1989; March 20, 1990; June 23, 1990).  Additionally, the Veteran testified that during his period of honorable service, treatment providers advised him that to take steps to lower his blood pressure as he was at risk for hypertension.  See Board hearing transcript (January 2017).  Overall, the evidence suggests that the Veteran's current hypertension began during his period active service from September 1986 to October 1990.  Accordingly, the Board finds that service connection for hypertension is warranted.


ORDER

Service connection for hypertension is granted.


REMAND

The Veteran seeks service connection for a psychiatric disorder, which he contends had onset during his period active service from September 1986 to October 1990.  Specifically, the Veteran has a current diagnosis of PTSD, which he relates to extended periods of time when the USS Buchanan was in hostile waters.  Service personnel records and deck logs confirm that the Veteran was aboard the USS Buchanan in hostile waters.

The Veteran has not underwent VA psychiatric examination and the Board finds that such is needed to ascertain the nature and etiology of any current psychiatric disorder.  See 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of the onset and symptoms of any psychiatric disorder.  Provide him a reasonable period of time to submit this evidence.

2.  Obtain outstanding records of the Veteran's treatment for psychiatric disability.

3.  Schedule the Veteran for a VA examination by an appropriate professional.  The examiner is to diagnose any current psychiatric disorder, to include PTSD.  The examiner must indicate whether it is at least as likely as not that any psychiatric disability found to be present is related to the Veteran's military service from September 1986 to October 1990.  If the examiner diagnoses the Veteran as having PTSD, the examiner must indicate the stressor(s) underlying that diagnosis.  The examination report must include a complete rationale for all opinions expressed.

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


